FILED
                             NOT FOR PUBLICATION                            MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


KEVIN BARTHOLOMEW,                               No. 13-16645

                Plaintiff - Appellant,           D.C. No. 2:10-cv-03145-EFB

  v.
                                                 MEMORANDUM*
ALVARO C. TRAQUINA, M.D.;
W. THOMPSON, LVN, as CTC Specialty
Clinic Nurse,

                Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                  Edmund F. Brennan, Magistrate Judge, Presiding**

                             Submitted March 10, 2015***

Before:         FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       California state prisoner Kevin Bartholomew appeals pro se from the district



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because

Bartholomew failed to raise a genuine dispute of material fact as to whether

defendants acted with deliberate indifference to Bartholomew’s skin condition or

shoulder pain. See id. at 1057-60 (a prison official acts with deliberate indifference

only if he or she knows of and disregards an excessive risk to a prisoner’s health;

negligence or medical malpractice is insufficient to establish an Eighth

Amendment violation); see also McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.

1992) (“A defendant must purposefully ignore or fail to respond to a prisoner’s

pain or possible medical need in order for deliberate indifference to be

established.”), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d
1133 (9th Cir. 1997) (en banc).

      We reject Bartholomew’s contentions that the magistrate judge was biased

and that defendants had not consented to the magistrate judge’s jurisdiction.

      AFFIRMED.




                                          2                                     13-16645